[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                    FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                          DECEMBER 15, 2009
                                                           THOMAS K. KAHN
                               No. 08-14531                     CLERK



                  D. C. Docket No. 07-00208-CR-CAP-7-1

UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                   versus

GARWORH WILLIAMS,
ANTHONY M. WILLIAMS,

                                               Defendants-Appellants.



                Appeals from the United States District Court
                    for the Northern District of Georgia


                            (December 15, 2009)


Before DUBINA, Chief Judge, BIRCH and BLACK, Circuit Judges.

PER CURIAM:
       In this multi-defendant criminal appeal, Garworh Williams (“G. Williams”)

and Anthony Williams (“A. Williams”) appeal their convictions and sentences. G.

Williams was convicted of conspiracy to commit bank fraud, in violation of 18

U.S.C. § 1349, and the district court imposed a below-guideline sentence of 44

months’ imprisonment. A. Williams was convicted of conspiracy to commit bank

fraud and 19 counts of bank fraud, in violation of 18 U.S.C. §§ 1344, 1349. The

district court sentenced A. Williams to 37 months’ imprisonment, which is at the

bottom of the guideline range.

       The issues presented on appeal are:

       (1) Whether the district court erred in denying G. Williams’s motion for

judgment of acquittal;

       (2) Whether the district court erred in denying G. Williams’s motion for a

new trial based on alleged Brady/Giglio1 violations;

       (3) Whether the district court abused its discretion in denying the

defendants’ request for a continuance; and

       (4) Whether the defendants’ sentences were substantively reasonable.2

       1
        Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963); Giglio v. United States, 405 U.S.
150, 92 S. Ct. 763 (1972).
       2
         G. Williams appeals issues 1, 2 and 3. A. Williams appeals issues 3 and 4. However, G.
Williams also states in his brief, “Pursuant to F.R.A.P. 28(i), Appellant Garworh Williams adopts
by reference all portions of the brief of Appellant Anthony Williams that is not inconsistent with the

                                                  2
       The court reviews de novo the sufficiency of the evidence claims, viewing

the evidence in the light most favorable to the government and drawing all

reasonable inferences in favor of the guilty verdict. United States v. Anderson,

289 F.3d 1321, 1325 (11th Cir. 2002). The court will affirm the jury’s verdict

unless under no reasonable construction of the evidence could the jury have found

the defendant guilty beyond a reasonable doubt. United States v. Camargo-

Vergara, 57 F.3d 993, 997 (11th Cir. 1995).

       The court reviews a district court’s denial of a motion for a new trial based

on a Brady violation for abuse of discretion. United States v. Kersey, 130 F.3d
1463, 1465 (11th Cir. 1997). If a defendant does not articulate a Brady violation

in his motion for a new trial, the court need only conduct a plain error review. Id.

       The court reviews a district court’s denial of a motion for continuance only

for an abuse of discretion. United States v. Valladares, 544 F.3d 1257, 1261 (11th

Cir. 2008).

       The court reviews a sentence for reasonableness under a “deferential abuse-

of-discretion standard.” Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586,

591 (2007). In reviewing the ultimate sentence imposed by the district court for

reasonableness, the court considers the final sentence in its entirety in light of the


facts and arguments in Appellant Garworh Williams’s brief.” (G. Williams’s Blue Brief at vii).

                                               3
factors set forth in 18 U.S.C.A. § 3553(a). United States v. Thomas, 446 F.3d
1348, 1351 (11th Cir. 2006).

      We first conclude from the record that the district court did not err in

denying G. Williams’s motion for judgment of acquittal because the government

proved that G. Williams conspired to commit bank fraud by putting on evidence in

the form of Hoff’s testimony implicating G. Williams and connecting him to other

conspirators, and the fact that G. Williams’s conduct matched the actions of all the

other conspirators in the scheme. Also, the jury was free to analyze G. Williams’s

credibility when he testified in his own defense and to disbelieve his testimony in

whole or in part. See United States v. Brown, 53 F.3d 312, 314 (11th Cir. 1995).

      Second, we conclude that the district court correctly denied G. Williams’s

motion for a new trial based on alleged Brady/Giglio violations. The undisclosed

statements were not sufficiently exculpatory of G. Williams to be material under

Brady, and their limited impeachment value would have been merely cumulative,

as Hoff had already been impeached through cross-examination and by Norman

and Frasier’s plea colloquies. The statements also were not exculpatory simply

because they omitted reference to G. Williams’s criminal conduct. Finally, we

agree with the district court that there was no reasonable probability that the




                                          4
outcome of the proceedings would have been different had the statements been

disclosed.

      Third, we conclude that the district court did not abuse its discretion in

denying the defendants’ requests for a continuance. The defendants moved for a

continuance to obtain the live testimony of Norman and Frasier; however, their

plea colloquies were read into evidence at trial, so the jury had the opportunity to

review their versions of the events at issue.

      Finally, we affirm A. Williams’s 37-month within-guideline sentence

because his argument that it is substantively unreasonable is meritless. We need

not review G. Williams’s sentence because his attempt to adopt by reference A.

Williams’s sentencing reasonableness argument fails for lack of specificity. Even

if, however, we reviewed G. Williams’s sentence on the merits, we would

conclude that it too was substantively reasonable.

      For the above-stated reasons, we affirm defendants’ convictions and

sentences.

      AFFIRMED.




                                          5